         Case 1:20-cv-04369-SCJ Document 8 Filed 01/19/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

TAIWAN BRITTON,                         )
                                        )
      Plaintiff,                        )
                                        )    CIVIL ACTION
v.                                      )
                                        )    FILE No. 1:20-cv-04369-SCJ
L. S. HARTZOG                           )
PROPERTIES, LLC,                        )
                                        )
      Defendant.                        )

                                       ORDER

      Counsel for Plaintiff having filed Notice [Doc. 7] informing the Court that the

parties to this matter have reached a settlement in principal, but it appearing that

documentation of the settlement has not yet been concluded, it is therefore

ORDERED that this action be DISMISSED without prejudice to the right, upon

good cause shown within sixty (60) days to reopen the action if settlement is not

consummated.        The   Clerk   is   DIRECTED      to   ADMINISTRATIVELY

TERMINATE this action. If this matter is not reopened by the parties within sixty

(60) days it will be deemed to have been dismissed with prejudice.

                        19th day of _______________,
      SO ORDERED, this ____           January        2021.

                                         s/Steve C. Jones
                                        _____________________________
                                        Hon. Steve C. Jones
                                        United States District Judge
